LAW OFFICES OF PETER J. BABOS

3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

o me SN DH ADA SP WO NO

NY NY NY NY NY NY NY NY NO KF &§& ee Fe Se Fe Fe ORO Se
eo NN ON FP WY NY K§ COD Oo BNA DB nH BP Ww NY KF OC

18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 1of13 Page ID #:456

Peter J. Babos, Es (SBN.
ILAW OFF ICES 6 PETER J. BABOS
3731 Wilshire Blvd., Ste. 940

Los Angeles, CA 90010

Tel.: (310) 248-4822

Fax: (310) 388-5507

Attorneys for Defendant SCOTT STANDER
and non-party THE STANDER GROUP, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

IROB KOLSON CREATIVE Case No. 2:18-cv-06789 VAP(GJSx)
PRODUCTIONS, INC.,
PARTIAL OPPOSITION AND REQUEST
FOR CONTINUANCE TO PLAINTIFF’S
Plaintiff, MOTION FOR CONTEMPT AND
REQUEST FOR SANCTIONS;

Vv. DECLARATION OF PETER J. BABOS
SCOTT STANDER, [Honorable Gail J. Standish]
Defendant. Date: January 15, 2019

Time: 10:00 a.m.
Courtroom:

 

 

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Come now non-party THE STANDER GROUP, INC., (“TSG”), and attorney
PETER J. BABOS, who respectfully submit their Partial Opposition and Request for
Continuance to Plaintiff's Motion to Compel Non-Party Compliance with Subpoena and

Request for Sanctions as follows:

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS’
, OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
-1-

 

 
LAW OFFICES OF PETER J. BABOS

3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

—

oC eo NY DO MH BP W NY

N NY NY NY NY NY YN YN NNO RB Ree ei ee em me oe ey
Qe AH vA FF Ww NY KFK§ DO DW NI HD WH BB W BB KY CO]

 

L8-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 2o0f13 Page ID #:457

This Partial Opposition and Request for Continuance is made on the grounds that,
1) Plaintiff has failed to comply with the meet and confer requirements of

Local Rule 7-3;

2)  IfPlaintiff's Motion for Contempt is considered an extension of its earlier
discovery motion to compel, then TSG and Babos maintain that Plaintiff has failed to

comply with the meet and confer requirements of Rule 37-1; and,

3)  110U.S.C. 362(a) governs in this matter and the automatic stay prevents any

further proceedings in this case, including Plaintiff's Motion for Contempt.

This Partial Opposition and Request for Continuance is based on the attached
Memorandum of Points and Authorities, the Declaration of Peter J. Babos, and any
exhibits thereto, all papers and pleadings on file in this matter, and upon such other and
further oral and documentary evidence that may be presented at any hearing on

Plaintiff's Motion to Compel.
Respectfully submitted,

LAW OFFICES OF PETER J. BABOS

Dated: December 23, 2019. /s/ Peter J. Babos

Peter J. Babos, Attorneys for
Defendant SCOTT STANDER and
non-party THE STANDER GROUP,
INC.

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS’
OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
~2-

 

 
LAW OFFICES OF PETER J. BABOS

3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

Oo eo YN HD mW FF YW HNO

VY Ne NY NY NY KN NY BY YN Be Be ew ew es es a ue
a XN Dn YM FF WN KF&§ DO we I DA WH Bw HH FS

 

18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 30f13 Page ID #:458

MEMORANDUM OF POINTS AND AUTHORITIES

I. INTRODUCTION

This Court ruled on Plaintiffs previous Motion to Compel Responses to
Subpoena on October 23, 2019 ruling that non-party The Stander Group, Inc. (“TSG”)
ust comply with the April 6, 2019 subpoena without objection on or by November 25,
2019. In addition, the court awarded attorney’s fees sanctions in the amount of
[$4,227.50 to be paid by Scott Stander, TSG, and their attorney, Peter J. Babos, joint and

severally, on or by December 2, 2019.
Plaintiffs counsel has failed to comply with Local Rule 7-3, or, in the alternative

and if applicable, Local Rule 37-1. (See Babos Declaration attached). Accordingly,

under any interpretation, its Motion for Contempt should be denied in its entirety.
Moreover, Plaintiff filed a Supplemental Brief on December 20, 2019, which at

the very minimum, should allow non-party TSG and attorney Peter J. Babos the

opportunity to file a later opposition and continuance of the original motion hearing date

of January 15, 2010.

I

H/

H

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS’
OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
-3-

 

 
LAW OFFICES OF PETER J. BABOS

3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

Oo Oe IN DB AW BB WHO NH =&

NY N NY NY NY NY NY KN PO Be me ie ee ee ee
oN DN OH PF YN KF SG Owe HID NW BR wD YH BSB BS

18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 4o0f13 Page ID #:459

Il. LEGAL ARGUMENT
A. Plaintiff Has Failed to Comply with Local Rule 7-3 or Local
Rule 37-2 Before Filing The Instant Motion
As the Court well knows, L.R. 7-3 provides in pertinent part that “[I]n all cases
not listed as exempt in L.R. 16-12, and except in connection with discovery motions
(which are governed by L.R. 37-1 through 37-4) and applications for temporary
restraining orders or preliminary injunctions, counsel contemplating the filing of any
motion shall first contact opposing counsel to discuss thoroughly, preferably in person,
the substance of the contemplated motion and any potential resolution. The conference
shall take place at least seven (7) days prior to the filing of the motion.”
Plaintiff's counsel states that it satisfied the meet and confer requirements of
Local Rule 7-3, but they in fact did not. Exhibit “A” to the attached Babos declaration
demonstrates no formal meet and confer initiation or attempt by Plaintiff's counsel other
than to simply reject Defendant’s request for a one-week extension to respond. That is
hardly a meet and confer attempt under either Local Rules 7-3 or 37-1.
B. An Automatic Stay Applies in This Case Pursuant to
Bankruptcy Code 11 U.S.C. Sec. 362(a)
11 U.S.C. Sec 362 provides in pertinent part:
(a) Except as provided in subsection (b) of this section, a petition filed under

section 301, 302, or 303 of this title, or an application filed under section 5(a)(3) of the

 

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS?
OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
-4.

 

 
LAW OFFICES OF PETER J. BABOS

3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

o Oo SN DH nH FF WD NYO

NO NO NO NH NH NY NY WN NO FF FF Se ee Se Se Se Se Se
So NY NHN nH F&F WD NHN -& CF OO OH IN DH WH BP W NY KF OC

'118-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 5of13 Page ID #:460

Securities Investor Protection Act of 1970, operates as a stay, applicable to all entities,
lof —

(1) the commencement or continuation, including the issuance or employment of
process, of a judicial, administrative, or other action or proceeding against the debtor
that was or could have been commenced before the commencement of the case under
this title, or to recover a claim against the debtor that arose before the commencement of
the case under this title;

(2) the enforcement, against the debtor or against property of the estate, of a
judgment obtained before the commencement of the case under this title;

(3) any act to obtain possession of property of the estate or of property from the
estate or to exercise control over property of the estate;

(4) any act to create, perfect, or enforce any lien against property of the estate;

(5) any act to create, perfect, or enforce against property of the debtor any lien to
the extent that such lien secures a claim that arose before the commencement of the case
under this title;

(6) any act to collect, assess, or recover a claim against the debtor that arose

before the commencement of the case under this title;

Subsections 1 through 3 above clearly apply in this case. Plaintiff cannot pursue

further collection efforts against Scott Stander, personally, or any enforcement of

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS’
OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
-5-

 

 

 
LAW OFFICES OF PETER J. BABOS

3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

—_

o feo IN DO A HR BH NY

NO NO NO YN NO NNO RO RO wm ee eed
oOo NN OHO Se WD NY FBKH DS CO BH I DH NW BR WY HO KF CO

 

18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 60f13 Page ID #:461

property of his bankrupt’s estate, namely in this case his corporation, The Stander

Group, Inc. Accordingly, Plaintiffs Motion for Contempt must be stayed if not denied.

C. Plaintiff's Subsequent Supplemental Brief Warrants a
Continuance So That Defendant May Properly Respond to

the New Arguments Raised Therein

Defendant and TSG, by and through their counsel, have offered Plaintiff their
willingness to comply with his Debtor Exam Subpoena subject to a protective order.
The issue of the reasonableness of such a protective order in this case was brought up at
IMr. Stander’s debtor exam back in January, and the Court noted the inquiry made by
defense counsel. Plaintiffs counsel has acknowledged the issue as well and offered to
consider a proposed protective order drafted by defense counsel at that time.
Subsequently, email and telephone exchanges were had between counsel where defense
counsel reiterated its continuing objections to Plaintiff's subpoena, after part
compliance, asking for Plaintiff’s willingness to agree to a protective order before any
further compliance. These inquiries and reminders by defense counsel were completely
ignored by Plaintiffs counsel through to this date, and they appear to be unwilling to
address the issue of a protective order any further.

H

//

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS’
OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
-6-

 

 
LAW OFFICES OF PETER J. BABOS

3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

Oo eo SN NHN AW BP WY NHN

NO wo NO NH HY NY NHN bY NHN Fe & RP Re Be Se eS Se SS
oN NHN ON SP WH NY KH CO OO Be NN DB NH F&F WY NY KF CO

18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 7 of13 Page ID #:462

Ill. CONCLUSION
Based on all the foregoing, TSG and attorney Peter J. Babos respectfully request
that Plaintiff's Motion to Compel be denied in its entirety, or, that at a minimum, they
be permitted to file an additional opposition to respond to Plaintiffs subsequent
supplemental brief, including a continuance of the hearing date currently set for January

15, 2020.

Respectfully submitted,
LAW OFFICES OF PETER J. BABOS

Dated: December 23, 2019. /s/ Peter J. Babos

Peter J. Babos, Attorneys for
Defendant SCOTT STANDER and
non-party THE STANDER GROUP,
INC.

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS’
OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
-7-

 

 

 
LAW OFFICES OF PETER J. BABOS
3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

oO Oo SN DN UN BB WD NO

NY N NY NY NY N NR NY NY BB ew ew ew ee oe eB
oN DW FY YH KF SO w& A AA BR DH 2S

 

18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 8o0f13 Page ID #:463

DECLARATION OF PETER J. BABOS
I, PETER J. BABOS, do declare as follows:

1. Tam an attorney at law duly admitted to practice before all the courts in the
State of California, including the federal U.S. District Court for the Central District of
California, and am attorney of record for Defendant SCOTT STANDER and non-party
[THE STANDER GROUP, INC. herein. I have personal knowledge of the facts and
events described herein, and if called as a witness, could and would testify thereto

competently and under oath.

2. Defendant filed for bankruptcy protection under Chapter 7 on December
13,2019. A Notice of Stay was filed with this Court on December 15, 2019 and timely

notice was given to Plaintiff’s counsel that same day.

3. Prior to Mr. Stander’s bankruptcy filing, I was making best efforts to
comply with the court’s ruling on compelling responses to Plaintiff's Debtor Exam

Subpoenas.

4. While doing so, I initiated communications with Plaintiffs counsel, Joseph
Simon, on November 19, with follow up on November 25-26. See Exhibit “A” attached

hereto. Mr. Simon clearly rejected any reasonable efforts on my part for some sort of

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS’
OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
-8-

 

 
LAW OFFICES OF PETER J. BABOS
3731 Wilshire Boulevard, Suite 940

Case 2

Los Angeles, California 90010

(310) 248-4822

eo ee NH OW BP WO NO =

N NY NY NY NY NY YN DN HN Be ew ew we ee se ae Ya
oN DN MDW FF WN KF DO ew HDT DH B® WH NH KF OC

 

118-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 9of13 Page ID #:464

reasonable extension to respond and compromise. Thereafter, Mr. Simon never initiated
a formal meet and confer on his own. Even if the Court could possibly consider his
November 25" and 26" emails as part of a meet and confer process, he admittedly filed
his Motion for Contempt on the last day of any communication with defense counsel,
November 26 — clearly less than 1 week from the filing requirements under Local Rule

7-3.

5. I later received notice of Plaintiff's counsel’s Supplemental Brief of its
Motion for Contempt on Saturday morning, December 21, 2019. The issues raised

therein require a proper opposition with reasonable additional time to address them.
I declare, under penalty of perjury under the laws of the United States of
America, that the foregoing is true and correct.

Dated: December 23, 2019. —

/s/ Peter J. Babos

 

NON-PARTY THE STANDER GROUP, INC. AND PETER J. BABOS’
OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT
-9-

 

 
Case 2:18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 10o0f13 Page ID #:465

EXHIBIT “A”
Case 2:18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 110f13 Page ID #:466

Peter Babos
Le

From: Joseph Simon <joseph@nussbaumapc.com>
Sent: Tuesday, November 19, 2019 12:15 PM

To: Peter Babos

Subject: . Kolson v. Stander

Peter,

In regard to our conversation a few minutes ago, we expect full compliance with the subpoena regardless of whether or
not you feel anything is duplicative of what we may or may not have already received.

We will also not grant any extensions and expect full compliance with the subpoena as per the Judge's Order by
Monday, November 25th.

Joe

Regards,

Joseph P. Simon, Esq.
Nussbaum APC

27489 Agoura Rd., Ste. 102
Agoura Hills, CA 91301
(818) 660-1919
Case 2:18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 12 of 13 Page ID #:467

Peter Babos
Caen a en ans

From: Peter Babos

Sent: Monday, November 25, 2019 5:43 PM
To: Joseph Simon

Ce: Peter Babos (pjb@baboslaw.com)
Subject: TSG Tule 45 Subpoena

Dear Joe,

| know | owe you responses to the TSG PMK Rule 45 Subpoena today, but | am having difficulty getting all
documents procured and assembled for you, especially all contracts asked for which | still believe are
harassing and burdensome. In any event, | respectfully request just one more week to respond with all
documents. This is a short week with the Thanksgiving holiday, but | plan to have everything in place by this
weekend while working through the holiday.

So | don’t think 1 more week will prejudice you in any way. You will still have ample time before TSG’s PMK
debtor exam scheduled for December 18". Please allow this professional courtesy and let me know if this is
acceptable.

Regards,
PIB

 

Peter J. Babos, Esq.

LAW OFFICES OF PETER J. BABOS
CEDRS General Counsel

3731 Wilshire Boulevard #940
Los Angeles, CA 90010

(Tel) 310-248-4822

(Fax) 310-388-5507
pib@baboslaw.com
www.baboslaw.com
ie enter.com

   

 

 

This communication contains inf
ormation that is confidential, proprietary in nature, and may also be attorney-client privileged.

it is for the exclusive use of the intended recipient(s). if you are not the intended recipient(s) or the person responsible for
delivering it to the intended recipient(s), please note that any form of dissemination, distribution or copying of this communication
is strictly prohibited and may be unlawful. If you have received this communication in error, please immediately notify the sender
and delete the original communication. Thank you for your cooperation. .
Case 2:18-cv-06789-VAP-GJS Document 64 Filed 12/23/19 Page 13 0f13 Page ID #:468

Peter Babos
Neen eee errr errr reer reer cere eer ree A Aer

From: Peter Babos

Sent: Tuesday, November 26, 2019 4:08 PM
To: Joseph Simon

Subject: RE: TSG Tule 45 Subpoena

Well | was hoping for a little more cooperation, but | guess that’s just not possible with you guys.

| am still moving forward with responses as best as | can.

Regards,
PIB

 

Peter J. Babos, Esq.

LAW OFFICES OF PETER J. BABOS
CEDRS General Counsel

3731 Wilshire Boulevard #940
Los Angeles, CA 90010

(Tel) 310-248-4822

(Fax) 310-388-5507
pib@baboslaw.com
www.baboslaw.com
www.ielawcenter.com

   

This communication contains inf

ormation that is confidential, proprietary in nature, and may also be attorney-client privileged.

it is for the exclusive use of the intended recipient(s). If you are not the intended recipient(s) or the person responsible for
delivering it to the intended recipient(s), please note that any form of dissemination, distribution or copying of this communication
is strictly prohibited and may be unlawtul. If you have received this communication in error, please immediately notify the sender
and delete the original communication. Thank you for your cooperation.

From: Joseph Simon <joseph@nussbaumapc.com>
Sent: Tuesday, November 26, 2019 11:16 AM

To: Peter Babos <pjb@baboslaw.com>

Subject: Re: TSG Tule 45 Subpoena

Peter,

Due to the ongoing discovery obstacles we keep encountering to gather information to which we are rightfully entitled,
we cannot accommodate your request.

It is our intention to file a Motion for Civil Contempt Sanctions.
Joe

On Mon, Nov 25, 2019 at 5:43 PM Peter Babos <pijb@baboslaw.com> wrote:

Dear Joe,
